STEINBERG, Judge,
concurring in part and dissenting in part:
I concur in the result that the bronchial-asthma claim was not well grounded. However, for the reasons stated separately in Green (John H.) v. Brown, 5 Vet.App. 83, 85-87 (1993) (per curiam order) (Kramer and Steinberg, JJ., dissenting separately and jointly to denial of en bane review), I would not here vacate the February 14,1992, Board of Veterans Appeals’ (BVA or Board) decision. Because there are currently two parallel lines of Court precedent as to the correct remedy for the Court to employ when confronted with a case in which a claim was improperly not found not well grounded by the Board or was improperly reopened by the Board,11 would here affirm on the basis that even though the Board should not have reached the merits on the bronchial-asthma claim its having done so was not an error prejudicial to the appellant under 38 U.S.C. § 7261(b).2
In addition to the concerns stated in the Green dissents about the vacating approach employed by the majority here, that approach appears to present the possibility of disparate results for identically situated VA claimants and, therefore, to produce inequities in the VA adjudication process. In the instant case, the majority vacates the February 1992 BVA decision. That means that there will have been no prior determination of that claim,3 and the next time the claimant advances that same claim, even if there is no additional evidence, it would be an original claim and not a claim to reopen. Contrast that result with a case with identical facts where the Court affirms the BVA decision that the claim was not well grounded (as was done, for example, in Selley v. Brown, 6 Vet.App. 196, 199 (1994)), or where the Court affirms the BVA decision on the merits as nonprejudicial error, as I would do here. In that situation, the claimant would, as I read current caselaw, apparently have to produce new and material evidence to reopen the claim.4
Under Grottveit, supra, the Court, in vacating where the BVA had incorrectly found a claim well grounded, stated its purpose to “allow appellant to begin, if he can, on a clean slate” — that is, without the need for “new and material evidence [that] would [otherwise] be needed for reopening the claim” should it be brought again. Grottveit, 5 Vet.App. at 93. In Grivois v. Brown, 6 Vet.App. 136, 139 (1994), the Court recently cautioned: “[I]mplausible claims should not consume the limited resources of the VA and force into even greater backlog and delay those claims which — as well grounded — require adjudication.” One wonders whether this Court does not have a concomitant duty to avoid imposing new adjudication rules and steps that would seem likely to produce greater confu*473sion and delay in a VA adjudication system that is currently experiencing exponential growth in backlog and decision time. See 1993 Rep. of the Chaieman of the BVA, pt. 2, at 33.5 I do not understand the basis for rewarding with a Grottveit “clean slate” a VA claimant who has imposed on the already overburdened VA adjudication system a frivolous claim. See Black’s Law DICTIONARY 668, 843 (6th ed. 1990) (defining “frivolous action” as “[gjroundless lawsuit with little prospect of success”).
On May 10, 1994, the Court entered an order consolidating Edenfield v. Brown, No. 92-1263, and Smith (George) v. Brown, No. 92-1369, 6 Vet.App. 432, and inviting supplemental and amicus memoranda on, inter alia, the question of the proper remedy with respect to cases in which the BVA had incorrectly determined that a claim was well grounded or that new and material evidence for purposes of reopening had been secured. Perhaps the resolution of those cases will provide satisfactory answers to the question posed in that May 10 order, this opinion, and the Green dissents. Since I continue to have serious reservations about the vacating remedy, I am unable to concur in its application by the Court here. Also, while agreeing that the claim was not well grounded, I do not join in the lengthy rules-of-evidence essay attempting to amplify the Court’s altogether satisfactory analysis and holding in Espiritu v. Derwinski, 2 Vet.App. 492, 494-96 (1992), as to the competency of lay testimony depending on the purpose for which such testimony is presented.

. Compare Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (affirming); Thompson (Charles) v. Derwinski, 1 Vet.App. 251, 254 (1991) (affirming), with Grottveit v. Brown, 5 Vet.App. 91, 93 (1993) (vacating); McGinnis v. Brown, 4 Vet.App. 239, 244 (1993) (vacating).


. See Green v. Brown, 4 Vet.App. 382, 384 (1993) (Steinberg, J., dissenting); McGinnis, 4 Vet.App. at 244-47 (Steinberg, J., concurring in part and dissenting in part) (citing, at page 245, 16 cases affirming on the basis of non-prejudicial error).


. The majority opinion directs the Board to direct the VA regional office (RO) to vacate its April 1991 decision, which also failed to find the bronchial-asthma claim not well grounded.


. The McGinnis vacating approach as to claims which the Board incorrectly reopened may present similar possibilities of disparate treatment among similarly situated VA claimants in terms of whether a VA claimant seeking to reopen a finally disallowed claim, on the basis of "new and material evidence”, could use as "new” evidence all the evidence secured since the last merits disallowance, including evidence considered and specifically found not to be new and material in an otherwise unreviewable RO or BVA final decision in the interim as part of one or more unsuccessful attempts to reopen. See McGinnis v. Brown, 4 Vet.App. 239, 244 (1993); 38 U.S.C. §§ 7104(b), 7105(c), 5108; Suttmann v. Brown, 5 Vet.App. 127, 135-36 (1993) (applying to claims finally denied by RO under section 7105(c) the section 5108 provisions for the reopening, on the basis of new and material evidence, of claims finally denied by BVA). No case has yet so held although the opportunity has been present for the Court to do so. See Person v. Brown, 5 Vet.App. 449 (1993); Smith (Albert) v. Derwinski, 3 Vet.App. 205 (1992); Merritt v. Brown, 6 Vet.App. 174 (1993) (mem. decision).


. The Chairman of the BVA is required to file an annual report pursuant to 38 U.S.C. § 7101(d), which provides in part that "[a]fter the end of each fiscal year, the Chairman shall prepare a report on the activities of the Board during that fiscal year and the projected activities of the Board for the fiscal year during which the report is prepared and the next fiscal year.” According to the latest report as to BVA adjudications:
Response time (the projected number of days it would take the Board to decide a pending appeal) increased from 130 days in Fjiscal] Y[ear] 1991 to 240 days in FY 1992. In FY 1993, that figure reached an all-time high of 466 days.
Without any significant changes in the situation, based on current data, it is projected that BVA's average response time will be 725 days, essentially two years, in FY 1994 and 945 days, or two years and seven and one half months, in FY 1995.
1993 Rep. of the Chairman of the BVA, pt. 2, at 33. More recently, the Chairman of the Senate Veterans’ Affairs Committee, Senator Rockefeller, stated: “Based on information in the first quarter of fiscal year 1994, the BVA currently estimates that by the end of this fiscal year, that time [the 466 days for decision time] will increase to 1,843 days — 5 years.” 140 Cong.Rec. S2504 (daily ed. Mar. 8, 1994) (statement of Sen. Rockefeller).